Citation Nr: 1146033	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).


REPRESENTATION

Appellant represented by:	Charlene K. Quade, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

In a statement received in May 2011, prior to the promulgation of a Board decision, the Veteran withdrew her appeal seeking entitlement to TDIU benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In a statement received in May 2011, the Veteran expressed her desire to withdraw her appeal seeking entitlement to TDIU benefits.

As the Veteran has withdrawn her appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.  


ORDER

The appeal for entitlement to TDIU benefits is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


